UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 12-3149

                           UNITED STATES OF AMERICA

                                            v.

              JOSE LUIS FLORES-MEJIA, a/k/a JOSE FLORES MEJIA,
                a/k/a JOSE LUIS MEJIA, a/k/a/ MANUEL MENDEZ

                                                                     Appellant

                               (Crim. No. 2-11-00712-01)


PRESENT:     McKEE, Chief Judge, RENDELL, AMBRO, FUENTES, SMITH, FISHER,
             CHAGARES, JORDAN, HARDIMAN, GREENAWAY, Jr., VANASKIE,
                     SHWARTZ, SLOVITER* and ROTH*, Circuit Judges

                                         ORDER


        A majority of the active judges having voted for rehearing en banc in the above

        captioned case, it is ordered that the petition for rehearing is GRANTED.

        The Clerk of this Court shall list the case for rehearing en banc at the convenience

        of the Court. The opinion and judgment entered July 19, 2013 are hereby vacated.


                                                   By the Court,

                                                   /s/ Theodore A. McKee
                                                   Chief Circuit Judge
 Date: September 18, 2013

 cc: Jeffery W. Whitt, Esq.
    Robert A. Zauzmer, Esq.
    Robert Epstein, Esq.
 ________________________
 * will participate as a member of the en banc court pursuant to 3d. Cir. I.O.P. 9.6.4.